SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment/Claim Status
Applicant's amendment of claim 1 overcomes the finality of the rejection of the last Office action and, therefore, the finality of that action is withdrawn. A Notice of Allowance (NOA) is issued herewith.
Claims 1-3, 6-16, 19 and 20 are currently pending. Claims 5 and 18 are now canceled, claims 4 and 17 were previously canceled. No new claims have been added.

Allowable Subject Matter
Claims 1-3, 6-16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of: wherein a length, along a length direction of the first signal line, of the first portion of the first signal line is smaller than a length along the length direction of the first signal line of the second portion of the first signal line, wherein the insulating layer has a same thickness at a surface, facing away from the base substrate, of the first portion of the first signal line as that at a surface, facing away from the base substrate, of the second portion of the first signal line, and wherein a surface of the second signal line facing towards the base substrate is closer to the base substrate than the surface, facing away from the base substrate, of the second portion of the first signal line, in combination with the additionally claimed features.
In Re claims 2, 3, 6-16, 19 and 20, they are allowable due to their dependence from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892